DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CPA Status Acceptable
The request filed on 12/6/2021 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/740213 is acceptable and a CPA has been established. An action on the CPA follows.
The IDS submitted on 12/6/2021 has been reviewed. Application 29/740213 is prepared for issue.
Contact Information

Inquiries concerning this application may be directed to the Examiner, David G. Muller whose telephone number is 571-272- 4721. The examiner can normally be reached on Mondays through Fridays from 8:00 a.m. to 5:00 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful the Examiner's supervisor, Barbara Fox, can be reached at telephone number (571) 272- 4456, Monday through Friday, 9 am to 5 pm.
 The Official RightFax number for Group 2900 for Official responses AND for After Final responses is (571) 273-8300.  Official correspondences or amendments may be faxed to 571-273-8300. 
Information Regarding the Status of an Application

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and 

services to the public. The IAC is staffed by former Supervisory Patent 

Examiners and experienced Primary Examiners who answer general questions 

concerning patent examining policy and procedure. Applicants should contact the 

IAC concerning payment of FEES, schedule of PRINTING of Patents, 

RECEIPTS, and any other administrative issues. IAC is available M-F 8:30 AM –

5:00 PM (ET) at 800-PTO-9199 (800-786-9199) or 703-308-HELP (703-308-

4357) and for TTY 703-305-7785 for customer assistance. 

/DAVID G MULLER/Primary Examiner, Art Unit 2914                                                                                                                                                                                                        12/10/2021